Citation Nr: 1608346	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-03 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2003 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain identified VA treatment records that are potentially relevant for the Board to review before adjudicating the claim.  In September 2011, the Veteran submitted a statement which indicated he recently underwent a CAT scan at the VAMC in Erie, New York.  Additionally, the January 2013 Statement of the Case (SOC) indicates the RO reviewed treatment records from VAMC Erie and VAMC Buffalo, both of which reflect ongoing complaints of low back pain that have been treated with medication and physical therapy.  The electronic claims folder does not contain a copy of these treatment records.  Therefore, these records must be obtained and associated with the file for the Board to review.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   
  
The claims file contains a compensation and pension physical examination report specific to the Veteran's claimed back disability from August 2010.  The report reflects that no substantial clinical findings were present to support complaints of lumbago and myalgia.  However, as part of the rationale for his opinion, the examiner did not comment on the Veteran's in-service diagnoses of a lumbosacral sprain/strain, lumbar segmental dysfunction, sacroiliac dysfunction, facet imbrication, and chronic myofibrositis in a June 2007 chiropractic record, facet syndrome in February 2009 physical therapy records, and continuing complaints of low back pain from 2007 until separation from service.  Therefore, a new VA examination should be obtained on remand.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of treatment from the Erie VAMC and Buffalo VAMC for the period beginning January 2011.  All records received pursuant to this request must be associated with the claims file.
 
 2.  Thereafter, schedule a VA examination by an appropriate medical professional to determine the nature, extent, and etiology of any currently diagnosed lumbar spine disability.  The claims file, including a copy of this remand, must be made available to the examiner.  The examiner should answer the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater), that any currently diagnosed lumbar spine disability is related to the Veteran's military service?

The examiner must specifically address: (a) the June 2007 chiropractic record that reflects diagnoses of lumbosacral sprain/strain, lumbar segmental dysfunction, sacroiliac dysfunction, facet imbrication, and chronic myofibrositis; (b) physical therapy treatment records from February 2009 that reflect a diagnosis of facet disorder; (c) the Veteran's complaints of low back pain in service from 2007 to separation; and (d) the August 2010 examination report which reflects no substantial clinical findings were present to support the complaints of back lumbago and myalgia. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question presented without resort to speculation, he or she should so indicate and provide the reason that an opinion would be speculative.
 
3.  Readjudicate the claim on appeal with consideration of all the evidence of record.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




